NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STATE OF FLORIDA,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-3665
                                         )
NICHOLAS JOSEPH DESABATINO,              )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 31, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas W. Krug, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa,
for Appellant.

Christopher E. Cosden of Law Office of
Christopher E. Cosden, Fort Myers, for
Appellee.


PER CURIAM.


             Affirmed.


MORRIS, SALARIO, and ATKINSON, JJ., Concur.